Judgments, Supreme Court, Bronx County (David Stadtmauer, J.), rendered October 15, 2002, convicting defendant, upon his pleas of guilty, of attempted murder in the second degree, robbery in the first degree and grand larceny in the third degree, and sentencing him, as a second violent felony offender, to concurrent terms of 10 years, 10 years and 2 to 4 years, respectively, unanimously affirmed.
The court properly denied defendant’s application to withdraw his guilty pleas, after according defendant a sufficient opportunity to present his contentions (see People v Frederick, 45 NY2d 520 [1978]). The record establishes that defendant’s pleas were knowing, intelligent and voluntary and were entered with the effective assistance of counsel (see People v Ford, 86 NY2d 397, 404 [1995]). Concur—Tom, J.P., Saxe, Ellerin, Williams and Gonzalez, JJ.